Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/9/2021 has been entered.
Applicants amendments of specification “Amendments to the specification” filed on 7/9/2021, has been entered.

Status of the application
3. 	Claims 12, 13, 18, 33-40 are pending in this office action.
Claims 12, 33, 34, 38, 40 have been amended.
Claims 12, 13, 18, 33-40 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097.

8.	 Regarding claim 12, Wissgott et al. discloses a method of preparing cocoa liquor having an alkalized cocoa flavor profile by using the steps of admixing an alkalizing agent e.g. potassium salt with cocoa liquor to make an alkalized cocoa liquor (Abstract and in claims 1, 10, 15, 16 of Wissgott et al.) and adding alkalizing agent in an amount from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) in order to make alkalized cocoa which provides alkalized cocoa flavor in the food composition. Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.). The disclosed range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight is encompassed by the claimed range amounts from 1 -15% by weight, as claimed in claim 12. Regarding claim limitation of “ wherein the method of preparing the cocoa liquor is devoid of a drying step”, as claimed in claim 12, Wissgott et al. discloses that the alkalization is performed without drying step (col 1 lines 55-60) in order to retain water throughout the alkalization stage and to promote the treatment of polyphenols largely responsible for red color etc. ( col 1 lines 60-67) and good aroma with intense coloration ( col 2 lines 1 -27, in particular line 20 e.g. good aroma).
Therefore, Wissgott et al. meets claim 12.
Wisgott et al. is silent about (i) ‘alkalized cocoa flavor profile’ in the composition (ii) alkalizing agent is potassium lactate (ii) amount of potassium lactate in the composition.

substance ([0060]) and it is less aggressive agent to restore the quality of the cocoa ([0071]) in the composition.
Therefore, the method provides alkalized cocoa flavor in presence of less aggressive potassium lactate salt.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wissgott et al. with the teaching of Neri et al. to include potassium lactate as alkalizing agent because potassium lactate is not only an alkalizing agent but also it is less aggressive alkalizing agent, therefore, it restores the quality of the cocoa to the cocoa liquor (in Neri et al. [0071]).
It is to be noted that claim 12 is amended to specific alkalinizing agent potassium lactate or combinations of potassium lactate and potassium acetate.
Therefore, regarding the amount of potassium lactate, even if Wissgott et al. does not specifically mention the amount of specific potassium lactate, however, Wissgott et al. discloses that the range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) is encompassed by the claimed range amounts from 1 -15% by weight.
Therefore, Wissgott et al. discloses a guideline for the range amount of alkalinizing agent to be used. It is understood that the amount depends on the amount of cocoa and type of alkalizing agent used to alkalinize cocoa liquor. However, it is within the skill of one of ordinary skill in the art to use the disclosure by Wissgott et al. to optimize the amount of alkalinizing agent that meets the claimed range.
.

9.    Claims 13,18, 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 as applied to claim 12 and further in view of Lincoln et al. US 2013/0316050 and (additionally) in view of Sepcic et al. (US 2013/0101722).

10.    Regarding claims 13, 18, 38, as discussed for claim 12 above, Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.)- 
However, Wissgott et al. in view of Neri et al. do not specifically mention the combinations of potassium salts are potassium lactate and potassium acetate as claimed in claim 13 and their ratio between 2%:98% to about 98%:2% as claimed in claim 38.
Lincoln et al. discloses the addition of potassium salts as minerals (in abstract and paras [0023], [0025]) the addition of minerals e.g., potassium acetate and potassium lactate in chocolate in order to fortify a chocolate product with minerals.
(Additionally), Sepcic et al. also discloses the addition of potassium salts as minerals e.g., potassium acetate and potassium lactate in chocolate in such a confectionery chocolate product ([0164], [0167]; abstract table 11 and [0134]).
However, potassium lactate and potassium acetate in the confectionery composition with a result effective variable argument (for specific ratios) still works for claims 13, 38, and 40 - for instance
Even if Lincoln et al. and /or Sepcic et al. do not teach their combined effect to alkalize the cocoa liquor, however, their teaching can be used to consider the minerals potassium lactate and potassium acetate addition in the confectionery composition can be considered as a result effective variable (for specific ratios).

Absent showing of unexpected results, the specific type and amount of potassium salts as minerals is not considered to confer patentability to the claims. As the taste, .

11.    Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 as applied to claim 12 and further in view of Luccas et al. US 2009/0311409.

16.    Regarding claim 37, Wissgott et al. in view of Neri et al. are silent about “Wherein the chocolate confectionery is an alkalized cocoa liquor” as claimed in claim 37.
Luccas et al. discloses that chocolate is produced from natural cocoa liquor (i.e. nonalkalized cocoa liquor) ([0099], [0031], [0039]), milled sugar, granulated 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify alkalized cocoa liquor of Wissgott et al. in view of Neri et al. to include the teaching of Luccas et al. ([0099], [0031], and [0039]) into alkalized cocoa liquor flavor containing chocolate confectionery product.

12.    Claims 33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of evidence given by NPL Saxelby C (in Catherine Saxelby’s Food watch, 2013).

13.    Regarding claims 33, 36, 39, Luccas et al. discloses that chocolate is produced from natural cocoa liquor (i.e. nonalkalized cocoa liquor) ([0099], [0031], [0039]), milled sugar, granulated sugar ([0063], [0099], [0112] e.g. sugar confectionery, [0151], [0155], etc.) and in combination with potassium lactate ([0067]) is used to make chocolates ([0061]) and it can include cocoa liquor, cocoa butter etc. ([0085], [0103]). Luccas et al. also discloses the processing step to make chocolate ([0162], [0156]).

With respect to (i), even if Luccas et al. does not mention sucrose, however, it is known that the ‘granulated sugar’ is sucrose (99.9% by weight) as evidenced by
NPL Saxelby, Catherine (in Catherine Saxelby’s Food watch, 2013: e.g. In page 2 last line “Under 7 sugars compared”, and in Page 3 “white granulated sugar” is sucrose. It has better sweetness and less glycemic Index value, Gl (65% Gl) compared to glucose as preferred sugar).
With respect to (ii),  Wissgott et al. discloses a method of preparing cocoa liquor having an alkalized cocoa flavor profile by using the steps of admixing an alkalizing agent e.g. potassium salt with cocoa liquor to make an alkalized cocoa liquor (Abstract and in claims 1, 10, 15, 16 of Wissgott et al.) and adding alkalizing agent in an amount from 1 -3% by weight based on the weight of the cocoa (at least in claim 2 of Wissgott et al.) in order to make alkalized cocoa which provides alkalized cocoa flavor in the food composition. Wissgott et al. also discloses that the alkalizing agent can be potassium salt (in claim 15 of Wissgott et al.). The disclosed range amount of alkalizing agent as potassium salt ranging from 1 -3% by weight is encompassed by the claimed range amounts from 1 -15% by weight, as claimed in claim 33. Regarding claim limitation of “ wherein the method of preparing the cocoa liquor is devoid of a drying step”, as claimed in claim 33, Wissgott et al. discloses that the alkalization is performed without drying step (col 1 lines 55-60) in order to retain water throughout the alkalization stage and to promote the treatment of polyphenols largely responsible for red color etc. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify chocolate of Luccas et al. (from natural cocoa liquor i.e. nonalkalized cocoa liquor; in [0099], [0031], [0039]), with the teaching of Wissgott et al. to make and include alkalized cocoa liquor for the desired alkalized cocoa flavor into the chocolate composition.
With respect to (iii), Neri et al. discloses that potassium lactate is an alkalizing substance ([0060]) and it is less aggressive agent to restore the quality of the cocoa ([0071]) in the composition. It is understood that potassium lactate alkalizing agent would inherently provide ‘alkalized cocoa flavor” without any further alkalizing step and no “separate drying step that evaporates water” is necessary to make the final com position. Therefore, it meets claim limitation of “wherein the cocoa liquor composition is not concentrated in a drying step to remove water” as claimed in claim 33 and it will meet the claim limitation of “ Wherein the chocolate confectionery is an alkalized cocoa liquor” as claimed in claim 39.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luccas et al. with the teaching of Neri et al. to include potassium lactate as alkalizing agent because potassium lactate is not only an alkalizing agent but also it is less aggressive agent to restore the quality of the cocoa (in Neri et al. [0071]) and is known as food salt (common knowledge), in order to impart alkalized cocoa flavor profile in the composition.
Therefore, Luccas et al. in view of Neri et al. meet the steps (a) - (c) of claim 33.

14.	 Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of Neri et al. US 2003/0224097 as applied to claim 33 and further in view of Reginald et al. GB 366487.

15. 	Regarding claim 34, Luccas et al., Wissgott et al. and Neri et al. disclose about cocoa liquor, composition comprising ‘nonalkalized cocoa liquor’, potassium lactate in the composition as discussed above to address claim 33.
However, Luccas et al. and Neri et al. are silent about cocoa liquor comprises ‘potassium acetate’ [salt also], in combination with “non-alkalized cocoa liquor”.
Reginald et al. discloses that acetate salt in the form and disclosed proportions of sodium and potassium acetate is added to the granulated sugar (page 3, col 1 lines 4, 10-20) in making ‘viscous sugar’ containing cocoa liquor (in claim 1, page 3 col 1 lines 4, 14-20, col 2 lines 100-107 i.e. claim 1) for manufacturing chocolate composition (page 3 col 1 line 47).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the chocolate composition of Luccas et al. in view of Neri et al. with the teaching of Reginald et al. to incorporate potassium acetate with granulated sugar in order to make viscous sugar containing cocoa liquor ( Page 2, Under “Complete Specification” and “A process for manufacturing a viscous .

16.    Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of evidence given by NPL Saxelby C (in Catherine Saxelby’s Food watch, 2013) as applied to claim 33 and further in view of Mueller et al. US 2008/0254168.

17.    Regarding claim 35, Luccas et al. in view of Wissgott et al. and Neri et al. are silent about the amount of potassium salt.
Mueller et al. discloses that the amount of potassium lactate can be used ranging from about 1% to about 5% by weight in the dried food composition (in [0147], [0149]) comprising butter, vegetable based fat (in claim 10 of Mueller et al.) and chocolate in the composition ([0146]). Even if Mueller et al. discloses that potassium lactate is a humectant, however, Mueller et al. discloses that potassium lactate can be added in this range amount in such a food composition and it meets claimed ranges in claim 35. Therefore, the disclosed amount of potassium lactate meets the claimed ranges as claimed in claim 35.
It is also to be noted that Neri et al. discloses that potassium lactate serves as an alkalizing agent in cocoa paste, butter etc. type of composition ([0060], [0072]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luccas et al. in view of Neri et al. in order to achieve the alkalization effect ([0060], in Neri) and at the same time it is Mueller et al. who teaches that this range amount from about 1% to about 5% by weight in the composition can be used in such a composition (in Mueller et al. [0147]).

18.    Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 and further in view of Reginald et al. GB 366487 as applied to claim 34 and further in view of Lincoln et al. US 2013/0316050 and (additionally) in view of Sepcic et al. (US 2013/0101722).


However, Luccas et al. and Neri et al. are silent about cocoa liquor comprises ‘potassium acetate’ [salt also], in combination with “non-alkalized cocoa liquor”.
Reginald et al. discloses that acetate salt in the form and disclosed proportions of sodium and potassium acetate is added to the granulated sugar (page 3, col 1 lines 4, 10-20) in making ‘viscous sugar’ containing cocoa liquor (in claim 1, page 3 col 1 lines 4, 14-20, col 2 lines 100-107 i.e. claim 1) for manufacturing chocolate composition (page 3 col 1 line 47).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the chocolate composition of Luccas et al. in view of Neri et al. with the teaching of Reginald et al. to incorporate potassium acetate with granulated sugar in order to make viscous sugar containing cocoa liquor ( Page 2, Under “Complete Specification” and “A process for manufacturing a viscous sugar preparation”) needed to be use in the manufacture of chocolate ( page 3 col 1 line 47) and viscous sugar helps to be well pounded to the chocolate paste to make the final product ( page 2 col 1 lines 38, page 2 lines 42-45).
However, they do not specifically mention the ratio between potassium lactate and potassium acetate between 2%:98% to about 98%:2% as claimed in claim 40.
Lincoln et al. discloses the addition of potassium salts as minerals (in abstract and paras [0023], [0025]) the addition of minerals e.g., potassium acetate and potassium lactate in chocolate in order to fortify a chocolate product with minerals.

(Additionally), Sepcic et al. also discloses the addition of potassium salts as minerals e.g., potassium acetate and potassium lactate in chocolate in such a confectionery chocolate product ([0164], [0167]; abstract table 11 and [0134]).
However, potassium lactate and potassium acetate in the confectionery composition with a result effective variable argument (for specific ratios) still works for claims 13, 38, and 40 - for instance
Even if Lincoln et al. and /or Sepcic et al. do not teach their combined effect to alkalize the cocoa liquor, however, their teaching can be used to consider the minerals
potassium lactate and potassium acetate addition in the confectionery composition can be considered as a result effective variable (for specific ratios).
Absent showing of unexpected results, the specific type and amount of potassium salts as minerals is not considered to confer patentability to the claims. As the taste, texture are variables that can be modified, among others, by adjusting the amount of mineral nutrients potassium salts e.g. potassium lactate and potassium acetate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of mineral potassium salts e.g. potassium lactate, potassium acetate in Luccas et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste (alkalized cocoa liquor), etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has 

Allowable subject Matter
20.	Upon further review, examiner proposes amending independent claims 12, and 33 with the claim limitations of the claims 13 and 34 and cancelling claims 13, 34 would put the application in condition for allowance. This amendment will overcome the rejections made by Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 for independent claim 12 and Luccas et al. US 2009/0311409 in view of Wissgott et al. USPN 4784866 in view of Neri et al. US 2003/0224097 for independent claim 33 and therefore, all the claims including all dependent claims are in condition for allowance.
Examiner reached out to applicants representative Margaux L. Nair, attorney Reg. No. 68897 (Tel No: 773-712-8674) with the proposed amendment. However, at the time of this action no agreement had been reached.


Response to arguments
21.	Applicants arguments filed on 3/4/2021 and 7/9/2021 have been considered. The examiner notes that for this action the examiner has considered the latest amended claims 12, 13, 18, 33-40 as filed on 3/4/2021. 
22.	Applicants arguments as argued on 3/4/2021 have been considered.
In brief, an allowance was made on 5/10/2021 based on the arguments made on 3/4/2021. However, upon further review, it was determined that Wissgott still read on claims 12 and 33. Accordingly, a new office action has been made. 
The reasons are: 
Independent claim 12 is directed to a method of producing a cocoa liquor composition having an alkalized cocoa flavor profile, comprising mixing the cocoa liquor with a potassium salt in the recited range, “wherein the method of producing the cocoa liquor is devoid of a drying step.”
The allowance file on 05/10/2021 referred to the limitation “wherein the method of producing the cocoa liquor is devoid of a drying step” as the reason why the rejection was withdrawn. Wissgott teaches a two-step process (Wissgott claim 1) where the first step is for producing a cocoa liquor, and in the separate second step a drying step is used to produce another cocoa product, specifically mentioning a cocoa powder (Wissgott et al., column 3 line 19). Since the disclosed drying step is separately used to produce a non-cocoa liquor cocoa product, this step is not considered to be a part of the cocoa liquor production process. As such the reference fairly teaches a cocoa liquor production step that is devoid of a drying step, and in combination with Neri et al., all the limitations of the claim are met”.
It is noted that the examiner has proposed amendments as discussed above under “Allowable Subject Matter”. Therefore, it is advised to set up an interview to consider the Allowable subject matter” with the examiner and, if approved, after discussion, the application will be in condition for allowance. 

Conclusion
22. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792